Title: From James Madison to James Monroe, 4 July 1790
From: Madison, James
To: Monroe, James


Dear Sir,
New York, July 4, 1790.
You will find by one of the Gazettes herewith sent, that the bill fixing the permanent seat of Government on the Potowmac, and the temporary at Philadelphia, has got through the Senate. It passed by a single voice only, Izzard and Few having both voted against it. Its passage through the House of Representatives is probable, but attended with great difficulties. If the Potowmac succeeds, even on these terms, it will have resulted from a fortuitous coincidence of circumstances which might never happen again.
The provision for the public debt has been suspended for some time in the Senate by the question relating to the seat of Government. It is now resumed in that House, and it is to be hoped will soon be brought to an issue. The assumption sleeps, but I am persuaded will be awakened on the first dawn of a favorable opportunity. It seems, indeed, as if the friends of the measure were determined to risk everything rather than suffer that finally to fail.
We hear nothing further of the controversy between England and Spain.
